                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                      Case No. 15-cr-00518-MMC-1
                                                        Plaintiff,                      ORDER RE: MOTION FOR ORDER OF
                                  8
                                                                                        RECOMMENDATION
                                                   v.
                                  9
                                                                                        Re: Doc. No. 239
                                  10     ROBERT JACOBSEN,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant's "Motion for Order Recommending Placement on

                                  14   Home Confinement for the Remainder of the Sentence in Light of COVID-19," filed April

                                  15   12, 2020.

                                  16          Having read and considered the motion, the Court finds defendant has not shown

                                  17   good cause for the relief sought, and, accordingly, hereby DENIES the motion.

                                  18          In light of defendant's age and his documented medical conditions (see Vorobyov

                                  19   Decl. Ex. D), however, the Court, pursuant to 18 U.S.C. § 3621(b)(4)(B), recommends to

                                  20   the Bureau of Prisons that defendant be placed, if possible, in a facility that best allows

                                  21   defendant to meaningful adhere to the advice given by the country's health officials,

                                  22   including those at the Centers for Disease Control, as to how to avoid becoming infected

                                  23   with COVID-19.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: April 14, 2020
                                                                                               MAXINE M. CHESNEY
                                  27                                                           United States District Judge
                                  28
